        Case 1:16-cv-01520-LTS-SN Document 344 Filed 05/14/20 Page 1 of 2

919 THIRD AVENUE NEW YORK, NY 10022-3908




                                                                      Emma J. Sullivan
May 14, 2020                                                          Tel +1 312 840 8607
                                                                      ESullivan@jenner.com
VIA ECF

The Honorable Sarah Netburn
United States Magistrate Judge
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

Re:       Park v. FDM Group Holdings PLC, et al., No. 1:16-cv-01520

Dear Judge Netburn:

          We write jointly to update the Court on the progress of discovery in this matter.

       Despite scheduling challenges caused by the coronavirus pandemic, since the Court’s May
1, 2020 order, the parties have made additional document productions, taken an additional plaintiff
deposition remotely, scheduled one plaintiff deposition to occur next week, and are in the process
of scheduling the final plaintiff deposition.

        When the parties filed their April 30 status update seeking an extension of fact discovery
until May 15, the parties were attempting to resolve one open discovery issue concerning the
production of documents related to one of the Rule 30(b)(6) topics. Since then, the parties have
reached agreement on that issue, but the parties need additional time to produce the documents
anticipated by that agreement and then conduct the Rule 30(b)(6) deposition on June 10, 2020.
Taking the two remaining plaintiff depositions and the Rule 30(b)(6) deposition after the deadline
to complete fact discovery will not change the expert discovery deadline, which is currently August
14, 2020.




CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
      Case 1:16-cv-01520-LTS-SN Document 344 Filed 05/14/20 Page 2 of 2
Letter to Hon. Sarah Netburn
May 14, 2020
Page 2




       We hope this schedule is agreeable to the Court.

Respectfully Submitted,

JENNER & BLOCK LLP

s/ Emma J. Sullivan
Emma J. Sullivan



THE LAW OFFICE OF CHRISTOPHER Q. DAVIS

s/ Christopher Q. Davis
Christopher Q. Davis




                                               2
